Citation Nr: 0607411	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-28 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for periodontal disease 
as secondary to the service-connected diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic peripheral neuropathy of the left lower 
extremity.

4.  Entitlement to an initial evaluation in excess of 0 
percent for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from January and August 2003 rating decisions of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran's periodontal disease is not related to his 
service, nor is it etiologically related to the service-
connected diabetes mellitus.

2.  The veteran's right lower extremity peripheral neuropathy 
is manifested by decreased sensation to pin prick, light 
touch, and vibration from the mid-thigh to the toes, with 
preserved reflexes and normal muscle tone.

3.  The veteran's left lower extremity peripheral neuropathy 
is manifested by decreased sensation to pin prick, light 
touch, and vibration from the mid-thigh to the toes, with 
preserved reflexes and normal muscle tone.

4.  The veteran's erectile dysfunction is manifested by 
complaints of an inability to attain and maintain an 
erection, with normal genitalia.



CONCLUSIONS OF LAW

1.  Periodontal disease was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a), 3.381 
(2005).

2.  The criteria for a 20 percent evaluation for the right 
lower extremity peripheral neuropathy have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, Diagnostic Code (DC) 8525 (2005).

3.  The criteria for a 20 percent evaluation for the left 
lower extremity peripheral neuropathy have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, 38 C.F.R. Part 4, including §§ 4.1, 
4.2 , 4.7, DC 8525 (2005).

4.  The criteria for an evaluation in excess of 0 percent for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159, 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.31, 
DCs 7520, 7521, 7523, 7524 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the instant case, the veteran filed his claims for 
increased evaluations for his peripheral neuropathy and 
erectile dysfunction in February 2002; he filed his claim for 
service connection for periodontal disease in October 2002.  
He was sent a VCAA notification letter concerning the 
increased rating claims on May 7, 2002, and on the service 
connection claim on October 28, 2002.  The rating actions 
denying these claims were issued in January 2003 (service 
connection for periodontal disease) and in August 2003 (the 
increased evaluation claims).  Clearly, the veteran was sent 
VCAA notification prior to the rating actions denying his 
claims.  Thus, the RO has complied the holding in Pelegrini, 
supra.

These letters informed the veteran of the evidence that was 
needed to substantiate his claims.  He was also informed of 
what evidence and information he should submit and what 
information and evidence VA would obtain in his behalf.  He 
was also informed that he could submit any evidence relevant 
to his claims.  In addition, he was provided with an 
additional VCAA letter in September 2003.  Finally, the 
statements of the case (SOCs) provided to the veteran in 
September 2003 and April 2004 included the provisions of 
38 C.F.R. § 3.159, the regulation that implemented the VCAA.  
Therefore, it is found that the veteran had been properly 
notified of the notification and assistance provisions of the 
VCAA and its implementing regulation.  As a consequence, the 
Board may proceed to the merits of his claims.

I.  Applicable Laws and Regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Moreover, when aggravation of a non-
service-connected condition is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

Under 38 C.F.R. § 3.381(a), periodontal disease will be 
considered as service-connected solely for the purposes of 
establishing eligibility for outpatient dental treatment 
pursuant to 38 C.F.R. § 17.161 (2005).  In determining 
service connection, the condition of the teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extracting of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).  Teeth noted as missing at entry will 
not be service connected, regardless of treatment during 
service.  38 C.F.R. § 3.381(d)(6).  In addition, acute 
periodontal disease will not be service connected for 
treatment purposes.  38 C.F.R. § 3.381(e)(2).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (200%).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

B.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the grants of 
service connection, the Board is required to evaluate all the 
evidence of record reflecting the period of time from the 
effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

III.  Factual Background and Analysis

A.  Service connection for periodontal disease

The veteran's service medical records (SMRs) indicate that at 
the time of his entrance onto active duty in February 1966 he 
was in need of dental treatment.  He had several missing 
teeth.  There was no specific mention of periodontal disease.  
In August 1966, he had partial upper and lower dentures 
inserted.

In October 2002, the veteran's private dentist submitted 
correspondence in which it was stated that the veteran had 
first been treated in May 1999.  He was noted to have a past 
history of periodontal disease, with several teeth already 
missing.  He had diabetes, which the dentist stated was a 
disease which hindered both hard and soft tissue healing.  He 
stated that "[i]t is our opinion that [the veteran's] dental 
health has been compromised by his diabetic condition."  

Upon careful review of the evidence of record, the Board 
finds that service connection for periodontal disease is not 
warranted.  Initially, we note that periodontal disease is 
not a disease or injury within the applicable meaning of the 
law; hence, service connection is not permitted on a direct 
basis.  See 38 C.F.R. § 3.381.  However, the veteran has also 
alleged that his periodontal disease is directly related to 
his service-connected diabetes, and that service connection 
on a secondary basis is thus warranted.  However, there is no 
evidence of record that supports a finding of such an 
etiological relationship.  The veteran did submit 
correspondence from his private dentist which stated that his 
diabetic condition compromised his dental health; however, 
this is not the same as causing his periodontal disease.

While the SMRs did not reference periodontal disease, they 
did note that the veteran was already missing teeth at the 
time of his entrance onto active.  The veteran has expressed 
his personal opinion that there is a relationship between his 
service-connected diabetes mellitus and his periodontal 
disease.  However, he is not competent, as a layperson,  to 
render a medical opinion as to causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the record 
does not establish that the veteran's periodontal disease is 
etiologically related to his service-connected diabetes 
mellitus.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for periodontal 
disease as secondary to his service-connected diabetes 
mellitus.

B.  Increased ratings for peripheral neuropathy
of the lower extremities

The relevant evidence of record includes VA outpatient 
treatment records from 2002 and 2003.  In March 2002, the 
veteran complained of pain into the feet that was getting 
worse.  In April 2003, he complained of burning into the 
feet, with occasional numbness and tingling.  He also stated 
that his feet would get cold.

The veteran was examined by VA in June 2003.  He stated that 
he had a lot of numbness and tingling in the lower 
extremities, accompanied by burning and stinging.  This 
affected the mid-thighs to the feet.  He indicated that it 
was steadily getting worse.  The examination noted that he 
walked with a slow gait due to leg and foot pain.  His legs 
and his feet displayed loss of sense of touch and pin prick 
from the mid- thigh down into the feet.  The examiner stated 
that the veteran had rather severe peripheral neuropathy in 
the lower extremities.

A VA outpatient treatment record from October 2003 noted the 
veteran's complaints of discomfort in the lower legs and feet 
with walking, but also at night or at rest.  He said that his 
private doctor had performed a Doppler study, which had found 
no decreased blood flow.

VA reexamined the veteran in December 2003.  The examiner 
commented that he had rather severe peripheral neuropathy, 
with loss of sensation to light touch and pin prick from the 
mid-thigh down to his toes.

Another VA examination was performed in January 2005.  His 
symptoms consisted of tingling and numbness, as well as 
burning and aching of the feet, thighs, and legs.  He said 
that walking was difficult and that he had trouble feeling 
the ground; as a consequence, he had to be very vigilant to 
avoid stumbling.  The objective examination found decreased 
sensations to pin prick, touch, and vibration in both feet, 
as well as in the dermatome distribution including L4-5 and 
S1.  His reflexes were preserved.  Muscle strength was 4+/5 
and his muscle tone was normal.  The diagnosis was peripheral 
neuropathy of the lower extremities.  

According to 38 C.F.R. Part 4, § 4.124a, DC 8525 (2005), a 10 
percent evaluation is warranted for moderate incomplete 
paralysis of the posterior tibial nerve.  A 20 percent 
evaluation requires severe incomplete paralysis of posterior 
tibial nerve.  A 30 percent evaluation requires complete 
paralysis, with paralysis of all muscles of the sole of the 
foot, frequently with painful paralysis of a causalgic 
nature; toes cannot be flexed, adduction is weakened, and 
plantar flexion is impaired.

After a careful review of the evidence of record, the Board 
finds that entitlement to a 20 percent evaluation, but no 
more, is justified for the veteran's right and left lower 
extremity peripheral neuropathy.  The Board finds that the VA 
examinations are consistent with a finding that the veteran 
currently suffers from severe incomplete paralysis.  The 
examinations clearly show that the veteran does have 
numbness, tingling, burning, and aching in the lower 
extremities, which the VA examiners have described as severe 
in nature.  His symptoms have rendered walking difficult.  
However, the Board does not believe that a 30 percent 
evaluation is warranted at this time.  There is no indication 
that the veteran suffers from complete paralysis of the 
posterior tibial nerve.  There is no suggestion in the 
current record that the veteran cannot flex his toes, that 
his adduction is weakened, or that plantar flexion is 
impaired.  While walking is difficult, the January 2005 VA 
examination suggested that this was due to pain and numbness 
in the lower extremities; it was not suggested that it was 
related to any inability to flex the toes or to impairment of 
plantar flexion.  In addition, there is no indication of any 
muscle atrophy, and his lower extremity muscle strength was 
4+/5.  Finally, his reflexes are well preserved.  Therefore, 
while the Board believes that a 20 evaluation percent is 
warranted for each lower extremity, there is no indication 
that a 30 percent evaluation is warranted at this time.

In conclusion, it is found, after reviewing the entire record 
and resolving all reasonable doubt in the veteran's favor, 
that the evidence supports a finding of entitlement to a 20 
percent evaluation for peripheral neuropathy of each lower 
extremity.
C.  Increased rating for erectile dysfunction

The relevant evidence of record indicates that the veteran 
first complained of an erectile dysfunction in roughly 2002.  
VA outpatient treatment records from March to May 2002 noted 
that he was using Viagra.  

VA examined the veteran in June 2003.  He was noted to have 
developed an erectile dysfunction approximately one and one-
half years before.  He stated that he had developed an 
inability to have an erection.  He said Viagra had worked for 
awhile, but he was now no longer able to attain an erection.  
The examination found no deformity of the penis.

During a December 2003 VA diabetes examination, it was noted 
that the veteran's genitalia were normal.

VA re-examined the veteran in January 2005.  He complained 
that he had difficulty attaining and maintaining an erection.  
Viagra had ceased to help.  The objective examination found 
that his testes were of normal size.  Testicular sensations 
were present.  The epididymis and the spermatic cords were 
palpable.  The penis was normal.  The diagnosis was erectile 
dysfunction for the last 3 years.

The veteran's erectile dysfunction is currently rated as 0 
percent disabling pursuant to DC 7522.  In order to warrant a 
20 percent evaluation under the DC, there must be deformity 
of the penis with loss of erectile power.  Under DC 7523, a 
20 percent evaluation requires complete atrophy of both 
testes.  A 30 percent evaluation under DC 7520 requires 
removal of 1/2 or more of the penis.  A 30 percent evaluation 
under 7524 requires removal of both testes.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 0 percent for the service-
connected erectile dysfunction is not justified.  While the 
veteran does have an erectile dysfunction, there is no 
indication that there is any deformity of the penis.  Nor is 
there any indication of atrophy of testis, removal of half or 
more of the penis, or removal of both testes.  Therefore, 
there is no evidence currently of record upon which to award 
a compensable evaluation for this disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 0 percent for the erectile dysfunction.


ORDER

Service connection for periodontal disease is denied.

An evaluation of 20 percent for peripheral neuropathy of the 
right lower extremity is granted, subject to the laws and 
regulations governing the award of benefits.

An evaluation of 20 percent for peripheral neuropathy of the 
left lower extremity is granted, subject to the laws and 
regulations governing the award of benefits.

An evaluation in excess of 0 percent for erectile dysfunction 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


